Citation Nr: 1042295	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to 
include as a result of exposure to herbicides or as secondary to 
service-connected diabetes mellitus (claimed as arteriosclerotic 
heart disease, status post myocardial infarction as secondary to 
the service connected disability of type II diabetes mellitus).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1961 and from October 1961 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides 
coincident with service in the Republic of Vietnam.

2.  The Veteran has current diagnoses of arteriosclerotic heart 
disease, status post myocardial infarction, and coronary artery 
disease, which are included in VA's definition of ischemic heart 
disease.

3.  Ischemic heart disease, diagnosed as arteriosclerotic heart 
disease, status post myocardial infarction, and coronary artery 
disease, is presumed to be a result of exposure to herbicides.


CONCLUSION OF LAW

Ischemic heart disease, diagnosed as arteriosclerotic heart 
disease, status post myocardial infarction, and coronary artery 
disease, is presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 14,391 (March 25, 
2010); 75 Fed. Reg. 53,202 (August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for ischemic 
heart disease, diagnosed as arteriosclerotic heart disease, 
status post myocardial infarction, and coronary artery disease, 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he was exposed to herbicides while 
serving in Vietnam and currently has diagnoses of 
arteriosclerotic heart disease, status post myocardial 
infarction, and coronary artery disease.  Therefore, he claims 
that presumptive service connection is warranted for his ischemic 
heart disease.

The Board notes that the Veteran has, in the alternative, alleged 
entitlement to service connection for his ischemic heart disease 
as secondary to his service-connected diabetes mellitus.  
However, as service connection for such disability is granted 
herein on a presumptive basis, the Board need not reach a 
determination with regard to the Veteran's alternative theory of 
entitlement. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii). The Board 
notes that, while the Veteran's service personnel records are not 
of record, his service treatment records reflect that he was 
treated at the 31st United States Air Force Dispensary at the Tuy 
Hoa Air Base in the Republic of Vietnam in October 1969.  
Therefore, the Board finds that the Veteran is presumed to have 
been exposed to herbicides coincident with his service in the 
Republic of Vietnam.

Current VA regulations provide that the following diseases shall 
be service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of VA announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  On March 25, 2010, 
the Secretary published in the Federal Register a proposed rule 
that would amend 38 C.F.R. § 3.309(e) to establish a presumption 
of service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  75 Fed. 
Reg. 14,391.  On August 31, 2010, the Secretary published in the 
Federal Register a final rule amending 38 C.F.R. § 3.309(e) to 
establish such presumptions.  75 Fed. Reg. 53,202.  The final 
rule was effective August 31, 2010.  

In the proposed rule, which was ultimately adopted, VA noted 
that, according to Harrison's Principles of Internal Medicine 
(Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), 
IHD [ischemic heart disease] is a condition in which there is an 
inadequate supply of blood and oxygen to a portion of the 
myocardium; it typically occurs when there is an imbalance 
between myocardial oxygen supply and demand.  Therefore, for 
purposes of the regulation, the term ''IHD'' [ischemic heart 
disease] includes, but is not limited to, acute, subacute, and 
old myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina.  Since the term refers only to heart disease, it does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke.  
75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The record reflects that the Veteran has diagnoses of 
arteriosclerotic heart disease, post myocardial infarction, and 
coronary artery disease, which are included in VA's definition of 
ischemic heart disease.  Specifically, a March 2002 VA treatment 
record reveals that the Veteran had a myocardial infarction and 
arrhythmia approximately six months previously, which resulted in 
the placement of a pacemaker/defibrillator.  A diagnosis of 
arteriosclerotic heart disease, post myocardial infarction, was 
provided.  A February 2003 private treatment record and a 
September 2005 VA examination also reveal a diagnosis of coronary 
artery disease.  Therefore, the Veteran's ischemic heart disease, 
diagnosed as arteriosclerotic heart disease, status post 
myocardial infarction, and coronary artery disease, is presumed 
to be a result of exposure to herbicides.  Consequently, service 
connection for such disability is warranted.


ORDER

Service connection for ischemic heart disease, diagnosed as 
arteriosclerotic heart disease, status post myocardial 
infarction, and coronary artery disease, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


